PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/475,374
Filing Date: 31 Mar 2017
Appellant(s): Crisp et al.



__________________
James D. Shaurette
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 06/28/2021 from which the appeal is taken have been modified by the appeals conference dated 02/11/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim 46 in view of Mason is withdrawn. (The office notes that the rejection of claim 46 in view of case law in re Aller is maintained). 
The 112a rejection of claim 50 is withdrawn.

(2) Response to Argument
Appellant argued for point A that: Yoshida teaches away from the combination…  Yoshida states at col. 3, lines 13-15 that the upper limit of current is 1000 mA. Furthermore, claim 1 of Yoshida states the current is not more than 1 A.”
This is not found persuasive because Yoshida in no way disparages ranges above 1A. Yoshida specifically states in Col. 2, lines, “For the purpose of this invention, the pulsating electric current to be 
passed through the soil 1 is required to be not less than 50 mA, desirably not less than 100 mA, and optimally not less than 150 mA.  If the intensity of the pulsating electric current is unduly low, the molds cannot be thoroughly extirpated and the desired effect of treatment cannot be attained,” indicating the amperage must be at least 50mA to effectively kill the pathogen. Yoshida has no upper limit to his range. Yoshida Col. 3, lines 5-9 state, “The upper limit of the intensity of the pulsating electric current is not 
 The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.

	Appellant further argued for point A that: “Collopy fails to recite any teachings regarding management of soil pests or pathogens, and accordingly the teachings of Yoshida and Collopy, even if combined fail to disclose or suggest the claimed use of current within a range of 5 Amperes to 50 kA to effect an in-situ management of the soil pest or pathogen at the soil location.”
	In response to appellant’s argument it is noted that Collopy is not relied upon to teach the management of soil pest or pathogens, as the limitations are taught in Yoshida. Collopy is only relied upon to teach the known range of soil electrification, (Col. 4, lines 35-50, 20-50 amps). Yoshida discloses, "a method which comprises passing a pulsating direct current of not less than 50 mA through the soil encircling the roots of given farm products" Col. 1, lines 34-37. Yoshida has already established currents above 50 mA are sufficient for killing nematodes. Collopy establishes that currents in the range 5 amps 

	Appellant further argued for point A that: Doring actually disclose use of currents in a range between 20-250 A per m2 surface of electrode. The range of 20-250 A per m2 in Doring is a range of current intensity as opposed to a range of electrical current, and Doring fails to disclose or suggest the claimed conduction of a current within a range of 5 Amperes to 50k Amperes from a first of the electrodes through soil at the soil location to a second of the electrodes.
	In response to appellant’s argument it is first noted that the claim requires “a soil location”. The claim in no way establishes how big or small a soil location is. The intensity of 20-250 amps per m2 of Doring, treating a location of 1m2, is within applicant’s claimed range.
	Further the office notes Col. 4, lines 56-65 of Doring, “In a field test using fine sands 
for the ground soil and at a direct voltage of 12 V the intensity of current devoted to the remediation totaled 5.6 A and the capacitor current was 4.4 A. Where there was coincidence of the electric fields, both artificial and natural, the amperage added up to 10 A; while in the opposite case where the remediation current was opposite to the natural electric field, the amperage by subtraction totaled 1.2 A.” The amperage disclosure of Doring is clearly within applicant’s claimed range. Doring alters the amperage of treatment according to soil conditions to most effectively treat the given soil for pest or pathogens.

Appellant further argued for point A that: The claims are not obvious over routine testing and general experimentation.
In response to appellant’s argument it is noted that in the instant case Yoshida establishes there must be at least 50mA for the treatment to effectively treat the soil, (Col. 2, lines 55-61 of Yoshida), 
Further it must be noted that: Aller finds that the criticality of a range of experimental data must be established in order to patentably distinguish. The instant invent does not establish any criticality for the range of electrical amperage and merely states that amperage in this large range can be used. Appellant’s specification in no way shows or establishes why amperages outside this range would be inefficient in any way. In order to patentably distinguish applicant must establish criticality of range. See MPEP2144.05 section III A. Showing that Range is Critical.
"[A] modification of a process parameter may be patentable if it produces a new and unexpected result which is different in kind and not merely in degree from the results of the prior art" {citing Aller}

Appellant argued for point B that: “Lagunas-Solar discloses a device that can deliver 8 Joules per pulse without any reference to volume of soil and these teachings fail to disclose or suggest the limitations reciting delivery of greater than 2 joules of electricity per cubic centimeter of the soil at the soil location”.
In response to appellant’s argument it is noted that the instant claims do not give any indication of the kind of soil the device pulsating within. It must be noted that different soil varieties will have different conductivity and electrical capacitance. It limitation of 2 joules per cubic centimeter thus depends on the kind of soil the device is in. For instance a hard clay soil vs. a soil with a high iron content 

Appellant further argued for point B that: The claims are not obvious over routine testing and general experimentation.
In response to appellant’s argument it is noted that in the instant case Yoshida establishes there must be at least 50mA for the treatment to effectively treat the soil, (Col. 2, lines 55-61 of Yoshida), furthermore Yoshida establishes there is no upper limit, (Col. 3, lines 5-10 of Yoshida).  Furthermore Yoshida establishes the timing of treatments, col. 3, lines -30, (“The electric current passed through the soil 1 in accordance with this invention is a pulsating direct current which is desired to be generated several times to some tens of times at the rate of once to some tens of times per one to two seconds”). One having ordinary skill in the art knows that: 
Electrical energy=power*time=current^2*resistance*time therefore: joules=watts*seconds=amp^2*ohms*seconds
The resistance of the soil, as explained above, is dependent on the soil type at the “soil location”, thus a user knowing their specific soil type, amperage, and treatment durations can establish the amount of joules required to kill the soil pest or pathogen. Furthermore, given user knows the volume of the area 
Further it must be noted that: Aller finds that the criticality of a range of experimental data must be established in order to patentably distinguish. The instant invent does not establish any criticality for the range of joules/cm^3 and merely states that energy density can be used. Appellant’s specification in no way shows or establishes why energy densities outside this range would be inefficient in any way. In order to patentably distinguish applicant must establish criticality of range. See MPEP2144.05 section III A. Showing that Range is Critical.

Appellant argued for point C that: Yoshida fails to teach nematodes.
In response to appellant argument it is noted that a prior art can be relied upon for all that it discloses. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843. In the instant case Yoshida discloses using electric fields to kill nematodes. Yoshida col. 1, lines 15-20 state, “This method aims to extirpate nematodes by the flow of a pulsating shock current of the intensity of several milliamperes without entailing a heavy power consumption or exerting adverse effects on farm products under treatment.”

Appellant argued for point D that: “Lagunas-Solar discloses use of RF energy and fails to disclose supplying electricity to a soil location or that supplying of electricity to the soil location results in conduction of current through soil at the soil location. Appellants respectfully submit that the teachings of the numerous prior art references even if combined fail to disclose or suggest the combination of limitations reciting storing the electricity using at least one capacitor, and wherein the supplying the electricity to the soil location of claim 1 comprises discharging the electricity from the at least one capacitor to the soil location.”
In response to appellant’s argument it is noted that Yoshida is relied upon to teach “supplying electricity to the soil location (fig. 1 of Yoshida for instance). Lagunas-Solar is relied upon to teach the known use of a capacitor within an electrical system, not for the RF energy or soil location. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore it must be noted that Lagunas-Solar does teach a soil location (para 0047, 0099), the soil location being the soil in the container that is electrified. It is noted that the claims only require a soil location, not that the soil location is in the ground. Soil in a container is a “soil location”.

Appellant argued for point E that: Appellant argued that the 112a rejection is in error. 
In response to appellant’s argument it is noted that the original disclosure failed to even mention the utilization of amps/m^2. Nowhere in the original disclosure does it recite the range of 400-600 amps/m^2. Furthermore appellant’s arguments that the value can be calculated from the example is not persuasive because the original disclosure does not state that nominal soil resistance is 500 ohms nor a nominal soil resistance of 330 ohms. The specification does not provide any details of soil resistance at all. As detailed above different soils will have different properties and different values of soil resistance (as per applicant’s own argument two different nominal soil values were used in the calculation). Absent the disclosure of the nominal value in the original specification the limitation constitutes new matter.

Appellant argued for point F that: Claim (44) is not obvious over routine testing and general experimentation.
In response to appellant’s argument it is noted that in the instant case Yoshida establishes there must be at least 50mA for the treatment to effectively treat the soil, (Col. 2, lines 55-61 of Yoshida), furthermore Yoshida establishes there is no upper limit, (Col. 3, lines 5-10 of Yoshida).  The further references Doring or alternatively Collopy establish a known range of soil treatment being 5amp-50kAmps (as above). Given user knows their specific soil type the area they want to treat, the user can easily establish the amp/m^2 required to treat the desired pathogen in the soil. For instance, Yoshida Col. 1, lines 10-20 makes reference to prior art devices specifically for killing nematodes, one having ordinary skill in the art would look to these prior art devices and the invention of Yoshida to accordingly experiment and determine their own optimal range for killing nematodes. Appellant’s own arguments to claim 44 indicate the amp/m^2 is a mere calculation based on known values to the user.
Further it must be noted that: Aller finds that the criticality of a range of experimental data must be established in order to patentably distinguish. The instant invent does not establish any criticality for the range of 400-600 amps/m^2, it is not even stated in the specification, and merely states that different amperages can be used. Appellant’s specification in no way shows or establishes why amps/m^2 outside this range would be inefficient in any way. In order to patentably distinguish applicant must establish criticality of range. See MPEP2144.05 section III A. Showing that Range is Critical.

Appellant argued for point G that: Claim (46) is not obvious over routine testing and general experimentation.
at least 50mA for the treatment to effectively treat the soil, (Col. 2, lines 55-61 of Yoshida), furthermore Yoshida establishes there is no upper limit, (Col. 3, lines 5-10 of Yoshida).  The further references Doring or alternatively Collopy establish a known range of soil treatment being 5amp-50kAmps (as above). Furthermore Yoshida establishes the timing of treatments, col. 3, lines -30, (“The electric current passed through the soil 1 in accordance with this invention is a pulsating direct current which is desired to be generated several times to some tens of times at the rate of once to some tens of times per one to two seconds”). Finally Yoshida also establishes a voltage, Col. 2, lines 10-15, (“It is, 
therefore, desirable to adjust the distance between the electrodes 2a, 2b so that a pulse voltage in the range of 300 to 20000 V, preferably 1000 to 10000 V, will be applied between the electrodes 2a, 2b and, consequently, a pulsating electric current will be obtained in a required amount”). One having ordinary skill in the art knows that:
Capacitance = charge/voltage and Charge=current*time
C=q/V and q=It
Therefor a user knowing the amperage, voltage, and duration of their treatment can calculate and establish the electrical capacitance thereof. One having ordinary skill in the art would then know to utilize or test different capacitances to achieve the desired effect or kill the desired pathogen. For instance in Yoshida, Col. 1, lines 10-20 makes reference to prior art devices specifically for killing nematodes, thus one having ordinary skill in the art would look to these prior art devices and the invention of Yoshida to accordingly experiment and determine their own optimal range for killing nematodes.
Further it must be noted that: Aller finds that the criticality of a range of experimental data must be established in order to patentably distinguish. The instant invent does not establish any criticality for the range of capacitance of 1 uF to 1000 uF, and merely states that different capacitances can be used. 

Appellant argued for point H that “Lagunas- Solar discloses a device that can deliver 8 Joules per pulse without any reference to volume of soil and these teachings fail to disclose or suggest the claimed limitations. In addition, Appellants respectfully submit that a Joule of electricity per cubic centimeter of soil is a unit of energy density.”
In response to appellant’s argument it is noted that the instant claims do not give any indication of the kind of soil the device pulsating within. It must be noted that different soil varieties will have different conductivity and electrical capacitance. It limitation of 2 joules to about 500 joules per cubic centimeter thus depends on the kind of soil the device is in. For instance a hard clay soil vs. a soil with a high iron content vs. a fine sand. Note for instance Col. 4, lines 40-Col. 5 of Doring  which describe how different voltages, amperages, and capacitor currents must be applied to different soil types, e.g. fine sand vs. aquatic soils.  Thus the broadest reasonable interpretation of the limitation would require various soil considerations, and the exact condition of the claimed “soil location” is unknown. Accordingly, Lagunas-Solar teaches a method of disinfestation of commodities, including soils (para 0047) wherein control of pests can be achieved with 8 joules of energy, depending on the condition of the soil or the amount of soil disinfected this would amount to 8 joules/cm3 (particularly if considered applicant’s soil location to be 1 cm3, the claim in no way defines how big or small the soil location is). Furthermore a user can easily establish joules per cm^3 as per the calculations below.

Appellant argued for point H that: The claim (47) is not obvious over routine testing and general experimentation.
at least 50mA for the treatment to effectively treat the soil, (Col. 2, lines 55-61 of Yoshida), furthermore Yoshida establishes there is no upper limit, (Col. 3, lines 5-10 of Yoshida).  Furthermore Yoshida establishes the timing of treatments, col. 3, lines -30, (“The electric current passed through the soil 1 in accordance with this invention is a pulsating direct current which is desired to be generated several times to some tens of times at the rate of once to some tens of times per one to two seconds”). One having ordinary skill in the art knows that: 
Electrical energy=power*time=current^2*resistance*time therefore: joules=watts*seconds=amp^2*ohms*seconds
The resistance of the soil, as explained above, is dependent on the soil type at the “soil location”, thus a user knowing their specific soil type, amperage, and treatment durations can establish the amount of joules required to kill the soil pest or pathogen. Furthermore, given user knows the volume of the area they want to treat, the user can easily establish the joules/cm^3. One having ordinary skill in the art would then know to utilize or test different joules/cm^3 to achieve the desired effect or kill the desired pathogen.
Further it must be noted that: Aller finds that the criticality of a range of experimental data must be established in order to patentably distinguish. The instant invent does not establish any criticality for the range of 2-500 joules/cm^3 and merely states that energy density can be used. Appellant’s specification in no way shows or establishes why energy densities outside this range would be inefficient in any way. In order to patentably distinguish applicant must establish criticality of range. See MPEP2144.05 section III A. Showing that Range is Critical.

Appellant argued for point I that: “Lagunas-Solar of generation of pulses using a positive power supply and a negative power supply configured to receive electricity from the source as claimed. The examiner has also failed to identify any prior art teachings of the claimed limitations of the positive power supply configured to provide the electricity to a first capacitor and a negative power supply configured to provide the electricity to a second capacitor. In addition, the single capacitor 316 and single switch 310 of Lagunas- Solar fail to teach or suggest additional limitations of claim 48 including a first switch coupled between the first capacitor and the first electrode and a second switch coupled between the second capacitor and the second electrode.”
In response to appellant’s argument it is noted that Lagunas-Solar teaches (reference to fig. 4) two capacitors 316 and 314, (para 0087) and two switches (switch 310 to capacitor 314 and  high voltage switch, such as a Thyratron or a spark gap switch to capacitor 316, as per para 0087). Moreover, the system has a power supply (304). The Thyratron or spark gap switch to capacitor 316 will thus be between 316 and the electrode as the system is a closed loop (everything in the loop is electrically coupled). Furthermore a sparkgap is a voltage-controlled piece of equipment used in the surge protection of electrical devices. They are used to switch circuits where you need the switch to happen fast and at a high energy, but without losing too much of that energy. Additionally a Thyratron is a type of gas-filled tube used as a high-power electrical switch and controlled rectifier. Both devices function to switch the capacitator 316 and the electrical coupling/powering between it and the electrode.
In electrical systems everything has a positive and negative power, thus 304 supplies both positive and negative power. Looking at fig. 4 of Lagunas-Solar, it can be seen that the power supply 304 supplies power to both 316 and 314, accordingly  a positive power supply configured to receive the electricity from the source and to provide the electricity to a first capacitor (304 to 316); a negative power supply configured to receive the electricity from the source and to provide the electricity to a second capacitor (304 to 314). It must be noted that the claim does not require that only positive power go to the first capacitor and only negative power go to the second capacitor. The comprising limitation is 

Appellants point J is moot since the rejection has been dropped.

Appellant argued for point K that: “Lagunas-Solar is devoid of any teachings regarding a positive voltage bias, a negative voltage bias, or application thereof to first and second electrodes, respectively as claimed. The teachings in paragraph 70 of Lagunas-Solar cited by the examiner disclose that insects and mites are subject to drifting effects due to electric polarization and these teachings fail to disclose or suggest the above-recited limitations. The teachings in paragraph 91 of Lagunas-Solar cited by the examiner disclose that square- wave pulses are preferred over bipolar pulses and these teachings fail to disclose or suggest the above-recited limitations.”
In response to appellant’s argument it is noted that Lagunas-Solar teaches voltage bias across the device. Voltage bias is the amount of voltage that an electronic device needs in order to power on and function. The fact that the device of Lagunas-Solar powers on and functions for its intended use demonstrates that it has voltage bias. Furthermore, the bipolar pulses demonstrate positive and negative biases. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843. The fact that Lagunas-Solar teaches that square wave pulses are preferred does not change the fact that Lagunas-Solar teaches bipolar pulses.

Appellant argued for point L that: Claim (51) is not obvious over routine testing and general experimentation.
at least 50mA for the treatment to effectively treat the soil, (Col. 2, lines 55-61 of Yoshida), furthermore Yoshida establishes there is no upper limit, (Col. 3, lines 5-10 of Yoshida). One having ordinary skill in the art would then know to utilize or test different amperages to achieve the desired effect or kill the desired pathogen. For instance, Yoshida Col. 1, lines 10-20 makes reference to prior art devices specifically for killing nematodes, one having ordinary skill in the art would look to these prior art devices and the invention of Yoshida to accordingly experiment and determine their own optimal range for killing nematodes. Furthermore the prior arts Doring and Collopy demonstrate that higher ranges will have improved effects, like the killing of microorganism or soil improvements.
Further it must be noted that: Aller finds that the criticality of a range of experimental data must be established in order to patentably distinguish. The instant invent does not establish any criticality for the range of electrical amperage and merely states that amperage in this large range can be used. Appellant’s specification in no way shows or establishes why amperages outside this range would be inefficient in any way. In order to patentably distinguish applicant must establish criticality of range. See MPEP2144.05 section III A. Showing that Range is Critical.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        Conferees:
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
/ANNA M MOMPER/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal